DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1 and 55-74 are pending.
Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Great Britain Patent Application No. GB1710126.2, filing date 06/25/2017.  The certified copy has been filed in the present application, filed on 12/23/2019.
Drawings
4.	The Drawings filed on 12/23/2019 are acknowledged and accepted by the examiner.
Specification
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  In the instant case, paragraphs 0099, 0197, and 0210 of the disclosure as filed contain embedded hyperlinks.
Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
7.	Claims 1 and 55-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claim 1 is drawn to a nucleic acid vector for introduction into a host cell, wherein the host cell comprises a CRISPR/Cas system that is repressed by a repressor in the host cell, the vector comprising: (a) a nucleotide sequence encoding a de-repressor that is capable of de-repressing the CRISPR/Cas system in the host cell, wherein the sequence is expressible in the host cell to produce the derepressor; and (b) a CRISPR array for production of one or more crRNAs in the host cell; and/or one or more nucleotide sequences encoding a respective guide RNA (gRNA) in the host cell; wherein each crRNA or gRNA is capable of guiding Cas to modify a respective protospacer sequence of the host cell genome or to modify a protospacer sequence of an episome comprised by the host cell in the presence of the de-repressor; wherein the repressor is anti-CRISPR protein, nucleic acid or RNA, wherein the repressor is encoded by an acr gene or orthologue, homologue, or paralogue thereof.  The structure of the de-repressor and orthologue, homologue or paralogue of an arc gene capable of acting as a repressor is unlimited.
	Claims 55-70 are drawn to a method of modifying a host cell, wherein the host cell comprises a repressor that has activity capable of repressing a Cas in the host cell, wherein the repressor is an anti-CRISPR protein or RNA that is encoded by an acr gene or orthologue, homologue, or paralogue thereof, the method comprising: (a) introducing into the host cell a vector comprising (i) a CRISPR array for production of a crRNA in the host cell; and/or (ii) a nucleotide sequence encoding a single guide RNA (gRNA) in the host cell; and (b) introducing into the host cell a de-repressor that is capable of de-repressing the repressor activity; wherein the crRNA or gRNA guides said Cas to modify a protospacer sequence of the host cell genome or to modify a protospacer sequence of an episome comprised by the host cell.  The structure of the de-repressor and repressor is unlimited.
	Claim 71 is drawn to a method of treating or preventing a disease or condition caused by or mediated by host cells in a human or animal subject, the method comprising modifying the host cells in the subject using the method of claim 55, wherein the host cells comprised by a microbiome of the subject are modified by endogenous de-repressed Cas of the host cells, thereby treating or preventing the disease or condition.  The structure of the de-repressor and repressor is unlimited.
	Claim 72 is drawn to an in vitro method of carrying out nucleic acid recombineering in a host cell, wherein the host cell comprises a CRISPR/Cas system that is repressed by a repressor, comprising introducing a nucleic acid of interest comprising a protospacer sequence into the host cell, and modifying the host cell using the method of claim 55.  The structure of the de-repressor and repressor is unlimited.
	Claim 73 is drawn to a method of modifying a microbiome comprising host cells, wherein the microbiome comprises a mixed bacterial population comprising a sub-population of bacteria of a species of strain that is different from the species or strain of the host cells, comprising modifying the host cells in the microbiome using the method of claim 55, thereby providing a modified microbiome.  The structure of the de-repressor and repressor is unlimited.
	Claim 74 is drawn to a method for producing an ex vivo bacterial transplant, comprising modifying a microbiome comprised by the bacterial transplant using the method of claim 73, wherein the bacterial transplant is for administration to a human or animal subject for treating or preventing a disease or condition caused or mediated by host cells.  The structure of the de-repressor and repressor is unlimited.
In this case, the specification discloses the following representative species of the genus of de-repressors and repressor as encompassed by the claims (i.e. the de-repressor LeuO and the repressor encoded by the arc gene).  Other than these working examples, there are no other drawings or structural formulas of the infinite number of variations of de-repressors and repressors as encompassed by the claims.  The breadth of de-repressors and repressors encompasses any protein or small molecule that is capable of de-repressing and repressing CRISPR/Cas activity.  The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of proteins or small molecules are capable of de-repressing and repressing CRISPR/Cas activity.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. Accordingly, one of skill in the art would not accept the disclosure of LeuO and repressors encoded by an arc gene as being representative of all de-repressors and repressors as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of molecular biology, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
B.	Scope of Enablement
8.	Claims 1 and 55-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a LeuO de-repressor and a Arc repressor, does not reasonably provided enablement for all de-repressors and repressors of CRISPR/Cas systems as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
 	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims: Claim 1 is drawn to a nucleic acid vector for introduction into a host cell, wherein the host cell comprises a CRISPR/Cas system that is repressed by a repressor in the host cell, the vector comprising: (a) a nucleotide sequence encoding a de-repressor that is capable of de-repressing the CRISPR/Cas system in the host cell, wherein the sequence is expressible in the host cell to produce the derepressor; and (b) a CRISPR array for production of one or more crRNAs in the host cell; and/or one or more nucleotide sequences encoding a respective guide RNA (gRNA) in the host cell; wherein each crRNA or gRNA is capable of guiding Cas to modify a respective protospacer sequence of the host cell genome or to modify a protospacer sequence of an episome comprised by the host cell in the presence of the de-repressor; wherein the repressor is anti-CRISPR protein, nucleic acid or RNA, wherein the repressor is encoded by an acr gene or orthologue, homologue, or paralogue thereof.  The structure of the de-repressor and orthologue, homologue or paralogue of an arc gene capable of acting as a repressor is unlimited.
	Claims 55-70 are drawn to a method of modifying a host cell, wherein the host cell comprises a repressor that has activity capable of repressing a Cas in the host cell, wherein the repressor is an anti-CRISPR protein or RNA that is encoded by an acr gene or orthologue, homologue, or paralogue thereof, the method comprising: (a) introducing into the host cell a vector comprising (i) a CRISPR array for production of a crRNA in the host cell; and/or (ii) a nucleotide sequence encoding a single guide RNA (gRNA) in the host cell; and (b) introducing into the host cell a de-repressor that is capable of de-repressing the repressor activity; wherein the crRNA or gRNA guides said Cas to modify a protospacer sequence of the host cell genome or to modify a protospacer sequence of an episome comprised by the host cell.  The structure of the de-repressor and repressor is unlimited.
	Claim 71 is drawn to a method of treating or preventing a disease or condition caused by or mediated by host cells in a human or animal subject, the method comprising modifying the host cells in the subject using the method of claim 55, wherein the host cells comprised by a microbiome of the subject are modified by endogenous de-repressed Cas of the host cells, thereby treating or preventing the disease or condition.  The structure of the de-repressor and repressor is unlimited.
	Claim 72 is drawn to an in vitro method of carrying out nucleic acid recombineering in a host cell, wherein the host cell comprises a CRISPR/Cas system that is repressed by a repressor, comprising introducing a nucleic acid of interest comprising a protospacer sequence into the host cell, and modifying the host cell using the method of claim 55.  The structure of the de-repressor and repressor is unlimited.
	Claim 73 is drawn to a method of modifying a microbiome comprising host cells, wherein the microbiome comprises a mixed bacterial population comprising a sub-population of bacteria of a species of strain that is different from the species or strain of the host cells, comprising modifying the host cells in the microbiome using the method of claim 55, thereby providing a modified microbiome.  The structure of the de-repressor and repressor is unlimited.
	Claim 74 is drawn to a method for producing an ex vivo bacterial transplant, comprising modifying a microbiome comprised by the bacterial transplant using the method of claim 73, wherein the bacterial transplant is for administration to a human or animal subject for treating or preventing a disease or condition caused or mediated by host cells. The structure of the de-repressor and repressor is unlimited.
C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed nucleic acids capable of forming a complex with any nucleic-acid guided nuclease is unlimited.  The breadth of de-repressors and repressors encompasses any protein or small molecule that is capable of de-repressing and repressing CRISPR/Cas activity.  The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of de-repressors and repressors of a CRISPR/Cas system, i.e. the de-repressor LeuO and the repressor encoded by the arc gene.  Other than this working example, the specification fails to disclose any other working examples of de-repressors and repressors as encompassed by the claims. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1 and 55-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clube et al. (US Patent Application Publication 2016/0333348 A1, published 11/17/2016; examiner cited) in view of Westra et al. (Molecular Microbiology, 2010; examiner cited) and Rauch et al. (Cell, 01/12/2017; examiner cited).
11.	 Claim 1 is drawn to a nucleic acid vector for introduction into a host cell, wherein the host cell comprises a CRISPR/Cas system that is repressed by a repressor in the host cell, the vector comprising: (a) a nucleotide sequence encoding a de-repressor that is capable of de-repressing the CRISPR/Cas system in the host cell, wherein the sequence is expressible in the host cell to produce the derepressor; and (b) a CRISPR array for production of one or more crRNAs in the host cell; and/or one or more nucleotide sequences encoding a respective guide RNA (gRNA) in the host cell; wherein each crRNA or gRNA is capable of guiding Cas to modify a respective protospacer sequence of the host cell genome or to modify a protospacer sequence of an episome comprised by the host cell in the presence of the de-repressor; wherein the repressor is anti-CRISPR protein, nucleic acid or RNA, wherein the repressor is encoded by an acr gene or orthologue, homologue, or paralogue thereof.  
	Claims 55-70 are drawn to a method of modifying a host cell, wherein the host cell comprises a repressor that has activity capable of repressing a Cas in the host cell, wherein the repressor is an anti-CRISPR protein or RNA that is encoded by an acr gene or orthologue, homologue, or paralogue thereof, the method comprising: (a) introducing into the host cell a vector comprising (i) a CRISPR array for production of a crRNA in the host cell; and/or (ii) a nucleotide sequence encoding a single guide RNA (gRNA) in the host cell; and (b) introducing into the host cell a de-repressor that is capable of de-repressing the repressor activity; wherein the crRNA or gRNA guides said Cas to modify a protospacer sequence of the host cell genome or to modify a protospacer sequence of an episome comprised by the host cell.  
	Claim 71 is drawn to a method of treating or preventing a disease or condition caused by or mediated by host cells in a human or animal subject, the method comprising modifying the host cells in the subject using the method of claim 55, wherein the host cells comprised by a microbiome of the subject are modified by endogenous de-repressed Cas of the host cells, thereby treating or preventing the disease or condition.  
	Claim 72 is drawn to an in vitro method of carrying out nucleic acid recombineering in a host cell, wherein the host cell comprises a CRISPR/Cas system that is repressed by a repressor, comprising introducing a nucleic acid of interest comprising a protospacer sequence into the host cell, and modifying the host cell using the method of claim 55.  
	Claim 73 is drawn to a method of modifying a microbiome comprising host cells, wherein the microbiome comprises a mixed bacterial population comprising a sub-population of bacteria of a species of strain that is different from the species or strain of the host cells, comprising modifying the host cells in the microbiome using the method of claim 55, thereby providing a modified microbiome.  
	Claim 74 is drawn to a method for producing an ex vivo bacterial transplant, comprising modifying a microbiome comprised by the bacterial transplant using the method of claim 73, wherein the bacterial transplant is for administration to a human or animal subject for treating or preventing a disease or condition caused or mediated by host cells. 
12.	With respect to claim 1, Clube et al. teach a nucleic acid vector for introduction into a host cell comprising a CRISPR/Cas system, wherein the system comprises a CRISPR array for production of one or more crRNAs in the host cell, one or more nucleotides sequences encoding respective guide RNA in the host cell, wherein each crRNA or gRNA is capable of guiding Cas to modify a respective protospacer sequence of the host cell genome or to modify a protospacer sequence of an episome comprised by the host cell [see Abstract; paragraphs 0040-0043; 0426].
	With respect to claim 55, Clube et al. teach a method of modifying a host cell, comprising introducing into the host cell a vector comprising a CRISPR array for production of a crRNA in the host cell; and/or a nucleotide sequence encoding a single guide RNA in the host cell, wherein the crRNA or gRNA guides said Cas to modify a protospacer sequence of the host cell genome or to modify a protospacer sequence of an episome comprised by the host cell [see Abstract; paragraphs 0040-0043; 0426].
	With respect to claim 58, Clube et al. teach wherein the vector can be in the form of a phage [see paragraph 0438].
	With respect to claim 60, Clube et al. teach the method wherein the host cell is a bacterial or archaeal cell [see paragraphs 0040, 0256].
	With respect to claim 61, Clube et al. teach the method wherein the host cell is a Pseudomonas, E. coli, Streptococcus, or Salmonella cell [see paragraph 0258].
	With respect to claim 62, Clube et al. teach the method wherein the host cell is a Pseudomonas aeruginosa cell [see paragraph 0258].
	With respect to claim 63, Clube et al. teach the method wherein the host cell is a human cell [see paragraphs 0248-0257].
	With respect to claim 64, Clube et al. teach the method wherein the protospacer sequence is a chromosomal sequence, an endogenous host cell sequence, a wild-type host cell sequence, a non-viral chromosomal host cell sequence, or a non-phage sequence [see paragraphs 0042; 0924; 0950].
	With respect to claim 65, Clube et al. teach the method wherein the Cas is a Cascade, Cpf1, or Cas9 [see paragraphs 0012, 0156, 0219].
	With respect to claim 66, Clube et al. teach the method wherein the Cas cuts the protospacer sequence [see paragraphs 0089-0090].
	With respect to claim 67, Clube et al. teach the method wherein the Cas is an exogenous Cas encoded by a vector [see paragraph 0986].
	With respect to claim 68, Clube et al. teach the method wherein the Cas is an endogenous Cas of the host cell [see paragraph 0973].
	With respect to claim 69, Clube et al. teach the method wherein the modifying kills the host cell [see paragraph 1055].
	With respect to claim 70, Clube et al. teach the method wherein the method is carried out in vitro [see paragraph 0038].
	With respect to claim 71, Clube et al. teach a method of treating or preventing a disease or condition caused or mediated by host cells in a human or animal subject, comprising introducing into the host cell a vector comprising a CRISPR array for production of a crRNA in the host cell; and/or a nucleotide sequence encoding a single guide RNA in the host cell, wherein the crRNA or gRNA guides said Cas to modify a protospacer sequence of the host cell genome or to modify a protospacer sequence of an episome comprised by the host cell, wherein the host cells comprised by a microbiome of the subject are modified by endogenous Cas of the host cells [see Abstract; paragraphs 0040-0043; 0091; 0129; 0426].
	With respect to claim 72, Clube et al. teach an in vitro method of carrying out nucleic acid recombineering in a host cell, wherein the host cell comprises a CRISPR/Cas system, comprising introducing a nucleic acid of interest comprising a protospacer sequence into the host cell and modifying the host cell comprising introducing into the host cell a vector comprising a CRISPR array for production of a crRNA in the host cell; and/or a nucleotide sequence encoding a single guide RNA in the host cell, wherein the crRNA or gRNA guides said Cas to modify a protospacer sequence of the host cell genome or to modify a protospacer sequence of an episome comprised by the host cell [see Abstract; paragraphs 0038; 0040-0043; 0091; 0129; 0426; 0879].
	With respect to claim 73, Clube et al. teach a method of modifying a microbiome comprising host cells, wherein the microbiome comprises a mixed bacterial population comprising a sub-population of bacteria of a species or strain that is different from the species or strain of the host cells, comprising modifying host cells comprising introducing into the host cell a vector comprising a CRISPR array for production of a crRNA in the host cell; and/or a nucleotide sequence encoding a single guide RNA in the host cell, wherein the crRNA or gRNA guides said Cas to modify a protospacer sequence of the host cell genome or to modify a protospacer sequence of an episome comprised by the host cell [see Abstract; paragraphs 0038; 0040-0043; 0091; 0129; 0285; 0320 0426; 0879].
	With respect to claim 74, Clube et al. teach a method for producing an ex vivo bacterial transplant comprising modifying a microbiome comprising host cells, wherein the microbiome comprises a mixed bacterial population comprising a sub-population of bacteria of a species or strain that is different from the species or strain of the host cells, comprising modifying host cells comprising introducing into the host cell a vector comprising a CRISPR array for production of a crRNA in the host cell; and/or a nucleotide sequence encoding a single guide RNA in the host cell, wherein the crRNA or gRNA guides said Cas to modify a protospacer sequence of the host cell genome or to modify a protospacer sequence of an episome comprised by the host cell thereby treating or preventing a diseases or condition caused or mediated by host cells [see Abstract; paragraphs 0038; 0040-0043; 0091; 0129; 0145; 0285; 0320 0426; 0879].
	Clube et al. further teach that the aspects of the invention are useful for regulating Cas activity in a cell or in vitro, and the invention involves targeting a Cas-encoding gene to restrict Cas activity, which is advantageous for temporal regulation of Cas.  Clube et al. teach that this may be useful in settings where increased stringency of Cas activity is desirable, such as to reduce the chances of off-target Cas cutting in when modifying the genome of the cell [see paragraph 0091].
	However, Clube et al. does not teach wherein the CRISPR/Cas system is repressed by a repressor, wherein the repressor is an anti-CRISPR protein, nucleic acid or RNA, wherein the repressor is encoded by an acr gene or orthologue, homologue, or paralogue thereof; wherein the repressors is an AcrIIa protein, an AcrIIA2 or AcrIIA4 protein and a nucleotide sequence encoding a de-repressor that is capable of de-repressing the CRISPR/Cas system in the host cell.
	Westra et al. teach the H-NS repression of the CRISPR/Cas system in E. coli can be relieved by the transcriptional activator LeuO, which is a LysR type transcription factor [see Abstract; paragraph bridging p. 1381 and 1382 to p. 1383, left column, first full paragraph; p. 1384, right column to p. 1387].  Westra et al. teach that introduction of LeuO into E. coli results in activation of the native CRISPR/Cas system in the cell [see p. 1387, right column to p. 1389, left column]. 
	Rauch et al. teach that the AcrIIA2 and AcrIIA4 proteins prevent target binding by Cas9 in bacteria and inhibit Cas9 mediated gene editing in human cells [see Abstract; p. 156, columns 1 and 2].  Rauch et al. teach that this new addition to the CRISPR-Cas9 toolbox could enable new applications, such as specifically reversing the effects of dCas9 binding to a genomic locus, or limiting the amount of time that Cas9 is active in the nucleus to reduce off target gene editing [see p. 157, column 1].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Clube et al., Westra et al., and Rauch et al. according to the teachings of Westra et al. and Rauch et al. to include a de-repressor and repressor of CRISPR/Cas system in the vectors and methods of Clube et al. because Clube et al. teach vectors and methods for modifying host cells that are useful for regulating Cas activity in a cell or in vitro, and the invention involves targeting a Cas-encoding gene to restrict Cas activity, which is advantageous for temporal regulation of Cas.  Clube et al. teach that this may be useful in settings where increased stringency of Cas activity is desirable, such as to reduce the chances of off-target Cas cutting in when modifying the genome of the cell.  Westra et al. teach repression of the CRISPR/Cas system in E. coli can be relieved by the transcriptional activator LeuO and Rauch et al. teach Rauch et al. teach that the AcrIIA2 and AcrIIA4 proteins prevent target binding by Cas9 in bacteria and inhibit Cas9 mediated gene editing in human cells, which could be a valuable tool in limiting the amount of time that Cas9 is active in the nucleus to reduce off target gene editing.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would be motivated to combine the teachings of Clube et al., Westra et al., and Rauch et al. because Westra et al. acknowledges that LeuO can de-repress CRISPR/Cas9 and Rauch et al. acknowledges that AcrIIA2 and AcrIIA4 prevent target binding by Cas9 in bacteria.  One of ordinary skill in the art desiring to regulate and maintain efficient gene editing via CRISPR/Cas would look to the teachings of Westra et al. and Rauch et al. for methods to turn on and off the system in order to maximize gene editing efficiency as taught by Clube et al.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
13.	Status of the claims:
	Claims 1 and 55-74 are pending.
	Claims 1 and 55-74 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656